BURGESS, Justice,
dissenting.
I respectfully dissent. The majority states: “we cannot say that the party, Buyers Products, was at fault which requires us to conditionally grant the writ of mandamus. After examining the record before us, it is apparent that the offending party is the attorney for relator and not the client, Buyers Products.” In other words, the trial court could have sanctioned the attorney, but not the client. However, the supreme court visited this issue in TransAmerican Natural Gas Corp. v. Powell, 811 S.W.2d 913, 917 (Tex.1991) when it stated:
The trial court must at least attempt to determine whether the offensive conduct is attributable to counsel only, or to the party only, or to both. This we recognize will not be an easy matter in many instances. On the one hand, a lawyer cannot shield his client from sanctions; a party must bear some responsibility for its counsel’s discovery abuses when it is or should be aware of counsel’s conduct and the violation of discovery rules. On the other hand, a party should not be punished for counsel’s conduct in which it is not implicated apart from having entrusted to counsel its legal representation.
In its petition for mandamus, Buyers Products does not point out how the trial judge failed to determine whether the offensive conduct was attributable to counsel only. Never once did relator’s counsel remotely point out to the trial judge that Buyers Products bore no responsibility. They certainly presented no evidence. It is relator’s burden to show an abuse of dis*279cretion. They failed. See Walker v. Packer, 827 S.W.2d 883 (Tex.1992). The petition should be denied.
The concurrence, in footnote 1, claims the original opinion and the concurrence overrule City of Port Arthur v. Sanderson, 810 S.W.2d 476 (Tex.App.—Beaumont 1991, orig. proceeding) and Southwestern Bell Telephone v. Sanderson, 810 S.W.2d 485 (Tex.App.—Beaumont 1991, orig. proceeding). This claim is misplaced for two reasons. First, no where in the Chief Justice’s opinion does he so state. Second, the cases are not similar. City of Port Arthur and Southwestern Bell Telephone were neither “death penalty” sanction nor “death penalty” discovery cases, they were pre-trial witness exclusion cases. These are quite different. Contrary to the concurrence, City of Port Arthur and Southwestern Bell Telephone were good law when they were handed down and are good law now!